          Case 1:19-cv-12333-RGS Document 14 Filed 01/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


Blue Sky Towers II, LLC

              Plaintiff
                                                  Civil Action No. 1:19cv12333
      v       .

 Town of Mashpee et al

           Defendant


                                   ORDER OF DISMISSAL

                                       January 8, 2020


STEARNS, D.J.

      In accordance with the Court’s Order [Dkt # 13] issued on January 8, 2020, it is

ORDERED that the above-entitled action be, and hereby is, dismissed.



                                                            By the Court,

                                                            /s/ Arnold Pacho
                                                            Deputy Clerk
